DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is dependent on a canceled claim 6. For purpose of examination on its merits the examiner interprets claim 22 to be dependent on claim 21. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "said gas generator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slides (US 5,890,736).
	In regards to claim 1, Slides discloses an airbag inflator system (Fig. 1), comprising: a housing (aspiration unit 12 having housing sections 18 and 20, Fig. 1-4) defining at least one flow passage having a first end region and a second end region (mixing chamber 28 with a first end region closest to the air bag 16 and a second end region closest to gas generating unit 14, Fig. 3, 4) and configured to lead into an interior of an airbag when coupled to said housing (the mixing chamber 28 leading to air bag 16). Slides discloses a gas providing system arranged in connection with said housing and configured to provide gas to inflate an airbag (gas generating unit 14 arranged in connection with aspiration unit 12 specifically housing section 20 to generate gas - Fig. 1-4; col 2, lines 54-61), and an activation system for providing a signal to said gas providing system to cause gas to be provided to the airbag (the gas generating unit 14 is activated upon predetermined vehicle impact in a manner well known to those skilled in the art, col 2, lines 54-61). An aspirator arranged between said first and second end regions, (gas nozzles 32 are between the air inlets having flap valves 36 and the first end region closest to air bag 16, Fig. 1, 3, 4). An aspirator (32) including an inlet portion alongside said first end region and an aspiration portion (the gas nozzles 32 have an inlet portion in flow communication with the gas generating unit 14 alongside the air inlets 22, Fig. 1,3, 4; col 3, lines 31-34) partly separated from said inlet portion to define at least one opening. (Fig. 4 shows the nozzles 32 with an aspiration portion in communication with mixing chamber 28, thus the nozzles 32 form an opening between gas generating inlet and the mixing chamber 28) therebetween which is in flow communication with said gas providing system and oriented toward said second end region such that the gas provided ed by said gas providing system flows through said at least one opening into said at least one flow passage and toward said second end region (the nozzles 32 is in flow communication with the gas generating unit 14 with the flow oriented toward the second end region closest to the air bag 16 through mixing chamber 28, Fig. 1, 3, 4; col 3, lines 31-34).
	In regards to claim 21, Slides teaches a gas providing system comprising a gas generator (gas generating unit 14 arranged in connection with aspiration unit 12 specifically housing section 20 to generate gas - Fig. 1-4; col 2, lines 54-61), and an activation system for providing a signal to said gas generator to cause generation of gas (the gas generating unit 14 is activated upon predetermined vehicle impact in a manner well known to those skilled in the art, col 2, lines 54-61). 
Claims 1-2, 4, 21-22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Breeds (US 9039038).
	In regards to claim 1, Breed discloses an airbag inflator system (20,40, Fig. 3, 5) comprising: a housing (29, Fig. 3, 3A, 5; Col.4 Line 64-Col.5 Line 17 and Col.6 Lines 42-64) defining at least one flow passage having a first, inlet end region and a second, outlet end region and configured to lead into an interior of an airbag when coupled to said housing (housing 29 defines a flow passage from a second outlet end region at section 28 and a first inlet end region at the aspiration valve assembly 23 and the flow passage leads into the interior of airbag 22); a gas providing system arranged in connection with said housing and configured to provide gas to inflate an airbag (50, Fig. 7, Col.7 line 47 - Col.8 line 6 for use with airbag module 20 and 40, arranged in connection with housing 29 and generates gas into channel 26); and an activation system for providing a signal to said gas providing system to cause gas to be provided to the airbag (control circuit 30 has sensors 32, 33 that provide signals to airbag inflator ignitors 34 and 35 to deploy the airbags , Fig. 4); an aspirator arranged between said first and second end regions (converging nozzle 24, restrictor 25, channel 26, and diverging nozzle 27 arranged between the aspiration valve assembly 23 and the second outlet end region proximate to section 28, Fig. 3A, 5; Col.4 Line 64-Col.5 Line 17 and Col.6 Lines 42-64), said aspirator including an inlet portion alongside said first end region and an aspiration portion partly separated from said inlet portion (converging nozzle 24 is alongside second end region at section 28, Fig. 3A, 5; Col.4 Line 64-Col.5 Line 17 and Col.6 Lines 42-64) to define at least one opening there between which is in flow communication with said gas providing system (nozzle 27 is partly separated from the converging nozzle 24 with an opening including restrictor 25 there between that is in flow communication with the channel 26 that receives gas from the gas generator, Fig. 3A; Col.4 line 64 - Col.5 line 43) and oriented toward said first end region such that the gas provided by said gas providing system flows through said at least one opening into said at least one flow passage and toward said second end region (the gas from the channel 26 flows through the restrictor 25 which is oriented toward the section 28 and flows into the opening to diverging nozzle 27 to the section 28 into the airbag 22 or in airbag module 40 the gas from the channel 46 flows through the restrictor 45 which is oriented toward the airbag 42 and flows into the opening to diverging nozzle 47 to the airbag 42,Fig. 3A, 5; Col.4 line 64 - Col.5 line 43, Col.6 lines 42-64, Col. 7 line 7-33).
	In regards to claim 2, Breed discloses at least one flow passage consists of a single passage and said aspiration portion and said inlet portion are configured to define as said at least one opening, a single circumferential slit around a circumference of said single passage (restrictor 25 of housing 29 is a single circumferential slit  - Fig. 3, 3A, 3B; Col.4 Line 64-Col.5 Line 17 and Col.6 Lines 42-64).
	In regards to claim 4, Breed discloses a reverse flow valve arranged at said first inlet end region (aspiration valve assembly 23 arranged at the first end region of housing 29 or aspiration valve assembly 43 arranged at the first end region of housing 49, Fig. 3, 3A; Col.4 Line 64-Col.5 Line 17) and configured to selectively enable connection of said at least one flow passage to ambient atmosphere dependent on a pressure differential on opposite sides of said reverse flow valve (the valve assembly 23 or valve assembly 43 consists of a flexible material positioned against a screen, Fig. 3A, Col.6 Lines 42-64, and when a pressure differential occurs across the flexible material due to a pressure drop within the housing, the flexible material deforms to permit air flow from the ambient environment into the housing, Fig. 3A, 5; Col.4 Line 64-Col.5 Line 17 and Col.6 Lines 42-64). 
	In regards to claim 21, Breed discloses wherein gas providing system comprises a generator arranged in connection with said housing and configured to generate gas (50, Fig. 7, Col.7 line 47 - Col.8 line 6 for use with airbag module 20 and 40, arranged in connection with housing 29 and generates gas into channel 26); and an activation system for providing a signal to said gas generator to cause generation of gas (control circuit 30 has sensors 32, 33 that provide signals to airbag inflator ignitors 34 and 35 to deploy the airbags , Fig. 4). 
	In regards to claim 22, Breed teaches wherein said gas generator is toroidal and extends around said at least one flow passage (50, see fig. 6-7)
	In regards to claim 24, Breed discloses an airbag assembly, comprising: and the system of claim 1, see above; an inflatable airbag in a folded state and having an interior communicating with said at least one flow passage (the airbag 22 is in a folded state and in communication with section 28 of the passage, Fig. 3A; Col.4 Line 64-Col.5 Line 17); and an airbag cover that covers said airbag prior to inflation (cover 21 covers the airbag 22 prior to inflation, Fig. 3A; Col.4 Line 64-Col.5 Line 17).
	In regards to claim 25, Breed discloses wherein said aspirator defines a pressure distribution chamber that operatively receives gas for inflation of said airbag and said at least one opening communicates with said pressure distribution chamber (nozzle 24,27 form channel 26 and an opening defined as restrictor 25 - Fig. 3A, 3B) and provides a conduit between said pressure distribution chamber and said at least one flow passage (the gas from the gas generator flows through the restrictor 25 to the diverging nozzle to the section 28 to the airbag 22, Fig. 3A; Col.4 Line 64-Col.5 Line 17).
	In regards to claims 26-27, Breed discloses said aspirator is arranged in an interior of said at least one flow passage and said at least one opening consists of a single slit extending around a circumference of said aspirator (the area in the passage between converging nozzle 24 and diverging nozzle 27 extends as a channel around the inner disks of the nozzles 24 and 27, Fig. 3, 3A, 3D), wherein the pressure distribution chamber is toroidal.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 9039038)
	In regards to claims 28-29, Breed teaches an aspirator including a wall exposed to at least one flow passage and downstream of at least one opening, (Col.15 Lines 10-67, Fig.10, 19). However, as Breed does not explicitly teach that the aspirator is configured to generate gas flow in accordance with the Prandtl Meyer Effect, examiner notes that it is known in the art that the Prandtl Meyer Effect is a continuous increasing of velocity in the flow through optimization of the angle through which a flow turns, and it would therefore be obvious to one of ordinary skill in the art to modify an aspirator of an airbag system, such as Breeds, to be configured in accordance with this effect for a fast and efficient inflation for protection of passengers in the event of a collision. Therefore, Breed teaches the system and meets the structure of claim 28 and would be considered to generate gas flow in accordance with the Prandtl Meyer Effect (MPEP 2112.01).  
Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 9,039,038) as applied to claim 1 above, and further in view of Fukawatase (US 2014/0375032)
	In regards to claim 32, Breed discloses an airbag assembly (20), comprising: the system of claim 1 (see fig.3,3a,3b,5); an airbag (22); and Breed fails to disclose a flexible tube coupled to an outlet end of said housing and providing a conduit for gas to flow in a first direction from an outlet of said aspirator to an interior of said airbag, said tube collapsing when said gas generator stops generating gas to thereby hinder flow of gas in a second direction opposite to the first direction from the interior of said airbag to said aspirator. 
	Fukawatase teaches a flexible tube, (18,Fig.5) coupled to an outlet end of said housing and providing a conduit for gas to flow in a first direction from an outlet of said aspirator to an interior of said airbag [Paragraph 0035,0045], said tube collapsing when said gas generator stops generating gas to thereby hinder flow of gas in a second direction opposite to the first direction from the interior of said airbag to said aspirator [paragraph 0039]. It would have been obvious to a person of ordinary skill in the art by the effective filing date of the claimed invention to modify Breed in view of Fukawatase and include a flexible tube couple to an outlet of the housing and providing a conduit for gas flow. Breed discloses the valve assembly 43 can consist of a flexible material, and the flexible material can deform resting against the housing retainer 107 hindering the flow of gas, this flexible material being that of a flexible tube of in Fukawatase would have been realized therein in order to enhance the inflation system as Fukawatase teaches. 
In regards to claim 33, Breed discloses, further teaches wherein said aspirator is arranged in an interior of said at least one flow passage and said at least one opening consists of a single slit extending around a circumference of said aspirator (the area in the passage between converging nozzle 24 and diverging nozzle 27 extends as a channel around the inner disks of the nozzles 24 and 27, Fig. 3, 3A, 3D;).
	In regards to claim 34, Breed in view of Fukawatase teach wherein said tube (18) has an inlet end attached to a diffuser section of said aspirator (see Fukawatase fig.2 inlet end attached to a diffuser section of inflator 22).   
In regards to claim 35, Breed discloses an airbag housing, said airbag being arranged in said airbag housing (29, Fig. 3, 3A, 5; Col.4 Line 64-Col.5 Line 17 and Col.6 Lines 42-64).
	In regards to claim 36, Breed in view of Fukawatase teach wherein the tube has a ring shape, an expanded, operation state in which it has a sleeve shape (see Fukawatase fig.2-5) during gas generation and a collapsed state after gas generation is completed.


Allowable Subject Matter
Claims 3, 23, 30, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See pto-892 for list of prior art that teach airbag inflators of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616